Citation Nr: 0025192	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-05 388	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of pneumonia.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to January 
1954.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that, during a hearing held at the RO in June 
1999, the veteran raised a claim of entitlement to service 
connection for tinnitus.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  In a rating decision dated March 1954, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of pneumonia.  

2.  The veteran was notified of the RO's decision by letter 
dated March 1954, but he did not appeal the decision.

3.  The evidence submitted since March 1954 bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself and in connection with evidence previously assembled, 
is so significant that it must be considered to decide fairly 
the merits of the claim. 

4.  There is no medical evidence of record linking any 
current pulmonary pathology to the veteran's period of active 
service.   

5.  There is no medical evidence of record linking the 
veteran's hearing loss to the veteran's period of active 
service.   


CONCLUSIONS OF LAW

1.  The March 1954 rating decision, in which the RO denied 
the veteran's claim of entitlement to service connection for 
residuals of pneumonia, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  New and material evidence has been submitted to reopen 
the March 1954 rating decision, in which the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of pneumonia.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for 
residuals of pneumonia is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records establish that the 
veteran had pneumonia, but not hearing loss in service.  A 
March 1951 x-ray shows heavy markings in the left base and 
some minimal infiltration in the same area.  The radiologist 
interpreted these findings as probably representing early 
atypical pneumonia.  An April 1951 hospital summary includes 
a diagnosis of atypical pneumonia.  In January 1952, the 
veteran complained of a chronic productive cough, but a chest 
x-ray disclosed no pathology and the veteran's lungs were 
clear.  Bronchiectasis was suspected.  Four days later he 
reported feeling better and coughing less, and a chest x-ray 
was negative.  The January 1954 separation examination report 
notes a history of pneumonia in March and April 1951 and a 
present complaint of a cough.  The report is negative for 
objective findings of a cough or any other residuals of 
pneumonia.  The report also indicates hearing of 15/15 by 
whispered and spoken voice.  All other service medical 
records are negative for complaints, symptoms or findings 
regarding hearing loss or an ear condition.  

In a March 1954 rating decision, the RO denied a claim of 
entitlement to service connection for residuals of pneumonia 
on the basis that the separation examination was negative for 
evidence of pneumonia.  The veteran was notified of the 
decision that same month but he did not appeal the decision.

An October 1985 chest x-ray report from the Elyria Memorial 
Hospital (Elyria) notes bilateral pleural thickening but no 
suspicious calcification.  The examination report indicates 
that the veteran's chest was within normal limits.  

A May 1989 x-ray report from the Fisher-Titus Medical Center 
(Fisher) notes bilateral pleural thickening and calcification 
of the diaphragmatic pleura and calcific granulomas in both 
lungs and hila.  A May 1989 Fisher examination report 
indicates that the veteran complained of unrelated 
conditions.  The report is negative for complaints of a 
respiratory condition.  The veteran had puretone thresholds 
of 35 decibels (right ear) and 55 decibels (left ear) at 2000 
Hertz and 65 (right ear) and 85 (left ear) at 4000 Hertz.  
The examining physician's impressions include bilateral 
calcified granulomatous disease and an abnormal hearing test.  

An April 1991 Fisher examination reveals some positive end 
respiratory wheezing.  A chest x-ray reveals bilateral 
pleural thickening with scarring of the left lower lobe and 
calcified granulomas of both lungs.  The impressions include 
possible obstructive pulmonary disease and high frequency 
hearing loss.  

A September 1995 Fisher chest x-ray report notes calcified 
granulomas in both lungs and hilar with clear lungs and 
minimal bilateral pleural thickening.  The radiologist's 
impression was no active disease.  Pulmonary function tests 
(PFTs) include a forced vital capacity (FVC) of 66 percent of 
predicted and a forced expiratory volume (FEV1) of 77 percent 
of predicted.  The results were characterized as suggestive 
of mild restriction.  The examination report dated in 
September notes the results of the x-ray and PFTs but does 
not address these findings in relation to the veteran's 
period of active service.  

An April 1997 note from Mark T. Wagner, D.O., the veteran's 
private physician, indicates that he had treated the veteran 
for pneumonia during the preceding month and that the veteran 
could resume work in about eleven days.  

A December 1997 Fisher examination report notes that the 
veteran had slight difficulty in hearing.  His lungs were 
clear to auscultation.  X-rays revealed an elevation in the 
right hemidiaphragm without effusion or active disease.  The 
report is negative for medical opinions linking any existing 
medical condition to the veteran's period of active service.  
The December 1997 audiological examination notes puretone 
thresholds of 30, 25, 40, 65 and 65 at 500, 1000, 2000, 3000 
and 4000 Hertz, respectively, with regard to the right ear.  
With regard to the left ear, the thresholds, in decibels, 
were 30, 30, 55, 80 and 80.

A November 1998 note from Dr. Wagner indicates that the 
veteran had bronchitis and could return to work in about four 
days.  

In a December 1998 rating decision, the RO found that new and 
material evidence sufficient to reopen the claim for 
residuals of pneumonia had not been submitted and that the 
veteran's hearing loss claim was not well grounded.  

A VA examination report and x-rays dated in February 1999 and 
April 1999 reflect that the veteran had a normal lung 
examination and no acute cardiopulmonary disease.  Pulmonary 
function studies dated April 1999, however, suggest a 
restrictive impairment.  

An October 1999 VA outpatient treatment note indicates that 
the veteran was fitted for VA issue hearing aids.

Analysis

New and Material Evidence

In March 1954, the RO denied the veteran's claim of 
entitlement to service connection for residuals of pneumonia.  
It notified the veteran of this decision the same month, but 
the veteran did not appeal.  The March 1954 decision is thus 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999).

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The United States Court of Appeals for Veterans Claims has 
developed a three-part analysis to be applied when a claim to 
reopen is presented.  Elkins v. West, 12 Vet. App. 209, 218- 
219 (1999).  The first step is to determine whether the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) to reopen the prior claim.  If he or she 
has done so, the adjudicator must proceed to the second step, 
which requires determining whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the claim is 
found to be not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet. App. 
203, 206-207 (1999).  If the claim is found to be well 
grounded, the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step, which requires 
an adjudication of the merits of the claim.  Id.  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence submitted since the March 1954 decision 
includes: the veteran's written statements and June 1999 
hearing testimony; April 1997 and November 1998 notes from 
Dr. Wagner; October 1985 examination and x-ray reports from 
Elyria; February 1999 and April 1999 VA examination reports, 
x-rays and pulmonary function studies; and November 1987, May 
1989, April 1991, September 1995, and December 1997 
examination and x-ray reports from Fisher.  

The evidence submitted since March 1954 is neither cumulative 
nor redundant of evidence previously submitted to agency 
decisionmakers.  The Board thus finds that the evidence is 
new.  The Board also finds that the evidence is material.  It 
includes an April 1997 note from Dr. Wagner indicating that 
the veteran was treated for pneumonia in approximately March 
1997.  This note bears directly and substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled, it is so 
significant that it must be considered to decide fairly the 
merits of the claim.  Specifically, it satisfies the element 
that was missing at the time the RO initially denied the 
veteran's claim in March 1954.  That is, it establishes post-
service treatment for pneumonia.  

Having determined that new and material evidence has been 
submitted, the veteran's claim of entitlement to service 
connection for residuals of pneumonia is reopened.  The Board 
must now determine whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  Elkins, 12 
Vet. App. at 218-119; Winters, 12 Vet. App. at 206-207.  A 
well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish a well-grounded claim for service connection, 
the veteran must submit: (1) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; (2) a medical diagnosis 
of a current disability; and (3) medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  If a veteran served for 90 days or more during a 
period of war or after January 1, 1947, service connection 
may be presumed for certain diseases, including 
bronchiectasis, which manifest to a compensable degree within 
one year of service.  See 38 C.F.R. §§ 3.307, 3.309 (1999).  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Epps v. Gober, 126 F.3d 1464, 1467- 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In this case, as noted above, there is evidence of record 
establishing that the veteran had pneumonia both in service 
and following service.  There is also evidence of record 
establishing that he currently has pulmonary symptomatology.  
There is not, however, medical evidence of record linking the 
veteran's current pulmonary symptomatology to his period of 
active service or establishing that the veteran currently 
suffers residuals of his in-service bout of pneumonia. 

The veteran and his representative assert that a relationship 
exists between current symptomatology and the veteran's 
period of active service.  However, their statements, alone, 
do not constitute competent medical evidence of such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  Inasmuch as the veteran's claim is not 
supported by medical evidence of a nexus, it is not plausible 
and must be denied as not well grounded.

Service Connection

The veteran claims that he developed hearing loss in service 
when he exposed to noise while firing tank weapons during 
maneuvers.  For purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory thresholds in any of the frequencies 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).

In this case, hearing loss was never noted during the 
veteran's period of active service.  Since service, however, 
the veteran has been diagnosed with bilateral hearing loss by 
VA standards.  Specifically, during a VA examination in April 
1999, the veteran had the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
60
65
LEFT
25
25
50
65
75

The examiner noted speech recognition of 90 percent in both 
ears and diagnosed high frequency sensorineural hearing loss, 
bilateral.  He did not address the etiology of the hearing 
loss.

Private medical records confirm that the veteran has 
bilateral hearing loss, but do not address the etiology of 
this condition.  During the June 1999 hearing at the RO, the 
veteran related his bilateral hearing loss to his in-service 
noise exposure. However, as previously indicated, the 
veteran's testimony in this regard does not constitute 
competent medical evidence of such a relationship.  Espiritu, 
2 Vet. App. at 494-95.  Inasmuch as the veteran's claim is 
not supported by a medical opinion linking the veteran's 
bilateral hearing loss to his period of active service, it is 
not plausible and must be denied as not well grounded.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of pneumonia 
is reopened.

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of pneumonia is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss is denied. 



		
	L. J. NOTTLE 
	Acting Member, Board of Veterans' Appeals



 

